Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed March 15, 2021 in response to the Office Action of December 02, 2020 is acknowledged and has been entered.  Claim 106 has been cancelled. Claims 104 has been amended. New claims 115-117 have been added.  
2.	Claims 75, 84-90, 98-100, 104, 105, and 107-117 are pending and under consideration.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 75, 84-85, 90, 104-105, 111 and 115-117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 41, 43, 44, 46, 52, 58-60, 64-66, 68, 69, 81-83, 85, 86, 90, 91, 93-101, 103, 105-112, 114, 115 and 117-135 of co-pending Application No. 16/387,228 (reference application, published as US 2020/0109207) for the reasons of record. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘228 claims are drawn to:
1.	A bispecific construct comprising an anti-CD27 binding domain linked to an anti-PD-L1 binding domain, wherein: (i) the anti-CD27 binding domain comprises: a. heavy chain variable region CDR1, CDR2 and CDR3 as set forth in SEQ ID NOs:1, 2, and 3, respectively, or conservative sequence modifications thereof, and light chain variable region CDR1, CDR2 and CDR3 as set forth in SEQ ID NOs:4, 5, and 6, respectively, or conservative sequence modifications thereof, or b. heavy chain variable region CDR1, CDR2 and CDR3 as set forth in SEQ ID NOs:7, 8, and 9, respectively, or conservative sequence modifications thereof, and light chain variable region CDR1, CDR2 and CDR3 as set forth in SEQ ID NOs:10, 11, and 12, respectively, or conservative sequence modifications thereof; and (ii) the anti-PD-L1 binding domain comprises: a. a heavy chain variable region CDR1 comprising an amino acid sequence selected from the consensus sequence: (T,S)(S,Y,H)WMS (SEQ ID NO:167) or conservative sequence modifications thereof; a heavy chain variable region CDR2 comprising SEQ ID NO:168 or conservative sequence modifications thereof; a heavy chain variable region CDR3 comprising SEQ ID NO:169 or conservative sequence modifications thereof; a light chain variable region CDR1 comprising SEQ ID NO:170 or conservative sequence modifications thereof; a light chain variable region CDR2 comprising SEQ ID NO:171 or conservative 
2. The bispecific construct of claim 1, wherein (a) the anti-PD-L1 binding domain further comprises a human IgG1 constant domain or (b) the anti-CD27 binding domain further comprises a human IgG1 constant domain or (c) the anti-CD27 binding domain is linked to the C-terminus of the heavy chain of the anti-PD-L1 binding domain or (d) the anti-PD-L1 binding domain is linked to the C-terminus of the heavy chain of the anti-CD27 binding domain.3. The bispecific construct of claim 1, wherein the anti-CD27 binding domain is a scFv or (b) the anti-PD-L1 binding domain is a scFv.
90. A composition comprising the bispecific construct of claim 1 and a pharmaceutically acceptable carrier.
The CD27 antibodies comprising the claimed light chain and heavy chain variable regions, 2B3 and 3C2, are agonist antibodies.  See Examples 6 and 7, Figs. 6 and 7, and Summary of Sequence Listing. 
Thus the instant claims are not patentably distinct from the co-pending claims because they relate to the same inventive concept and would have been obvious in view of the co-pending claims which have all of the characteristics of the claimed anti-CD27 agonist antibody or antigen binding fragment thereof comprising all or a portion of a constant region linked to the anti-PD-L1 antibody or antigen binding domain thereof, wherein the CD27 agonist stimulates T cell activity without the need for Fc receptor interaction as set forth above. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant argues that the instant application has an earlier effective filing date than the reference ‘228 application, and for the reasons discussed above in this response, should be allowable but for this nonstatutory double patenting rejection. Therefore, the instant application should be permitted to proceed to allowance without the need to file a terminal disclaimer pursuant to MPEP 804(b). Accordingly, Applicant requests that this rejection be withdrawn.


New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 75, 84-86, 90, 104-105, 107, 111 and 115-117  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0044738 (Langermann et al. Feb. 13, 2014),  
Langermann teaches antibodies and antigen binding fragments that bind PD-L1 (B7-H1) or PD-1.  See abstract and claims.  
Langermann teaches multi-specific antibodies that bind to PD-L1 (B7-H1) and CD27.  See ¶ [0080]. 
Langermann teaches that the antibodies and antigen binding fragments that bind PD-L1 (B7-H1) or PD-1 may be conjugated to a second antibody that binds CD27.  See ¶ [0115].
Langermann teaches that the antigen binding fragments include scFv fragments.  See ¶¶ [0073]-[0074].
Langermann teaches that the antibodies include monoclonal human antibodies which are preferred for therapy.  See ¶¶ [0075]-[0078].
Langermann teaches pharmaceutical composition with pharmaceutically acceptable carriers.  See ¶¶ [0075]-[0076].
Langermann teaches that an antibody of the invention comprises at least a portion of an immunoglobulin constant region.  See ¶¶ [0085]-[0086] and [0106]-[0107].  
Langermann nucleic acid vectors for expressing the antibodies. See ¶¶ [0089]-[0091].
Langermann does not teach CD27 agonist antibodies or the orientation of the linkages between the antigen binding domains. 

Van teaches agonist CD27 agonist antibodies that stimulate T cell activity, including the 1F5 monoclonal antibody. See abstract, pp. 4-5 and claim 1. 

Van teaches the hCD27.15 analogue of 1F5 agonist antibody which displays agonist activity without crosslinking.  See p. 10-lines 18-27. 
Van teaches combinations of the agonist antibodies in combination with immune checkpoint inhibitors including PD-L1 inhibitors for stimulating an immune response in diseases like cancer.  See abstract, claims 1-6, 9, 10, 23 and 24.
Van teaches that the PD-L1 inhibitors include PD-L1 antibodies.  See p. 17-lines 25-34 and claim 24.
Van teaches that the antibodies of the invention comprise diabodies and domain antibody fragments that comprise only the VH and/or VL domains, which can bind the same or different antigens. See p. 28-line 22 to p. 29-line 6. 
Van teaches the antibodies can be bi-specific or multi-specific.  See p. 26-lines 23-28. 
Van teaches that the antibody compositions are pharmaceutical compositions with pharmaceutically acceptable carriers.  See p. 41-lines 9-33.
Van teaches that the antibodies can be single chain Fv antibodies, scFv. See p. 28-lines 11-21.
Van teaches that the antibody fragments may contain portions of the constant region/Fc domain for dimerization or other activities.  See p. 29-lines 7-21.  
Van teaches that the antibodies may be humanized or fully human. See p. 6-lines 23-28, p. 11-lines 3-8, p. 17-lines 10 to p. 18-line 7 and p. 20, lines 20-25.
 Van teaches that they have surprisingly found that the combination of a CD27 agonistic antibody together with an immune checkpoint inhibitor does have additional effects on T-cell 
Kontermann teaches that that dual targeting of antigens with bispecific antibodies is an alternative to combination therapy with separate antibodies. Kontermann teaches that dual targeting with bispecific antibodies allows targeting of multiple target molecules with one drug. Kontermann teaches that the bispecific antibody makes manufacturing, preclinical and clinical testing, and therapy less complex because the only one molecule is being used.  See p. 183-left column. 
Kontermann teaches that a large group of bispecific antibodies are IgG-like molecules.  Kontermann teaches that in most of these formats binding sites of a second specificity are fused to the N- or C-terminus of the heavy or light chain, e.g., in the form of a scFv, to form the bi-specific molecules. See p. 184-right column and figure 2. 
Kontermann teaches that bispecific antibodies have been used to target effector cells like T-cells and NK-cells.  See p. 191-right column. 
Kontermann teaches that agonist antibodies to the TRAIL receptor 2 and lymphotoxin- receptor were constructed into a bispecific IgG-scFv, which had enhanced antitumor activity.  See p. 188-right column. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Langermann , Van and Kontermann and construct an anti-CD27  agonist antibody comprising all or a portion of a constant region linked to the anti-PD-L1 antibody or antigen binding fragment thereof because Langermann teaches multi-specific antibodies that bind to PD-L1 (B7-H1) and CD27,  Van teaches anti-CD27 agonist antibodies  which can be in bi- or multi-specific form, Van teaches combinations of the . 

5.	Claims 87-89, 98-100, 108-110, and 112-114 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0044738 (Langermann et al. Feb. 13, 2014), “Langeremann” in view of WO 2015/016718 A1 (Van Eenennaam, et al. Feb. 5, 2015, IDS), “Van” and in view of Kontermann RE (mAbs March/April 2012 4:2, 182-197, of record), “Kontermann” as applied to claims 75, 84-86, 90, 104-105, 107, 111 and 115-117  above, and US 2014/0341917 (Nastri et al. Nov. 20 2014, of record), “Nastri” and in view of WO 2011/130434 (Keller et al.  Oct. 20, 2011, IDS), “Keller”.
Langeremann, Van and Kontermann teach as set forth above, but do not teach the PD-L1 antibody comprising SEQ ID NOs: 58-63, the VH and VL of SEQ ID NOs: 32 and 33, or the nucleic acids encoding the CD27 or PD-L1 antibody.
Nastri teaches the PD-L1 antibody (A09-246-2) comprising SEQ ID NOs: 58-63, the VH and VL of SEQ ID NOs: 32 and 33.  See ¶ 0171, claims 42 and 44, and the Appendix.
Nastri teaches scFv fragments of the antibody.  See ¶¶ 0106 and 0108. 
Nastri teaches blocks the interaction of PD-L1 and PD-1.  See ¶¶ 0016 and 0063.
Nastri teaches treatment of cancer and stimulation of T cells with the A09-246-2 antibody.  See ¶¶ 0214-0228.  
Nastri teaches nucleic acids and expression vectors encoding the antibody.  See ¶¶ 0070-0077. 
Keller teaches the nucleic acids and expression vectors encoding the 1F5 antibody.   See p. 13-1st paragraph and pp.82-83.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Langeremann, Van, Kontermann, Nastri and Keller and link a scFv A09-246-2 antibody of Nastri to the 1F5 CD27 agonist antibody because Van teaches using CD27 agonist antibodies with PD-L1 antagonist antibodies and Nastri teaches that A09-246-2 antibody blocks the interaction of PD-L1 and PD-1 and is useful in cancer treatment.  Thus, one of skill in the art would have been motivated to use the nucleic acid sequences taught by Nastri and Keller encoding the 1F5 antibody and the A09-246-2 to link the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

6.	 Claims 75, 84-86, 90, 104-105, 107, 111 and 115-117  are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,169,325 (Keler et al. Oct. 27, 2015, IDS) in view US 2014/0044738 (Langermann et al. Feb. 13, 2014), “Langeremann” in view of WO 2015/016718 A1 (Van Eenennaam, et al. Feb. 5, 2015, IDS), “Van” and in view of Kontermann RE (mAbs March/April 2012 4:2, 182-197, of record), “Kontermann” 
Claim 16 of the ‘325 patent is drawn to: 
16. A bispecific antibody comprising the antibody of claim 1 linked to a second molecule having a binding specificity which is different from the antibody. 
The antibody of claim 1 comprises the CDRs of the 1F5 antibody.  See columns 60 and 61. Thus the antibody of claim 1 would be CD27 agonist antibody. 
Claim 16 of the ‘325 patent teaches as set forth above, but do not teach linking the antibody of claim 1 comprising all or a portion of a constant region linked to an anti-PD-L1 antibody or antigen binding fragment thereof.
Langeremann, Van and Kontermann teach as set forth above.
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘325 claims, Langeremann, Van and Kontermann and link the PD-L1 antibodies of Van into the bispecific CD27 1F5 antibody of the ‘325 claims because Van teaches the combination of a CD27 agonist antibody surprisingly and an immune checkpoint inhibitor results in immune stimulation to an unexpected level.  One would have also been motivated to make the bispecific antibody  linked to an anti-PD-L1 . 

7.	Claims 87-89, 98-100, 108-110, and 112-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 9,169,325 (Keler et al. Oct. 27, 2015, IDS)  in view of  US 2014/0044738 (Langermann et al. Feb. 13, 2014), “Langeremann” in view of WO 2015/016718 A1 (Van Eenennaam, et al. Feb. 5, 2015, IDS), “Van” and in view of Kontermann RE (mAbs March/April 2012 4:2, 182-197, of record), “Kontermann” as applied to claims 75, 84-86, 90, 104-105, 107, 111 and 115-117  above, and further in view of  US 2014/0341917 (Nastri et al. Nov. 20 2014, of record), “Nastri” and in view of WO 2011/130434 (Keller et al.  Oct. 20, 2011, IDS), “Keller”.
Claim 16 of the ‘325 patent Langeremann, Van, and Kontermann, teach as set forth above but do not teach the PD-L1 antibody comprising SEQ ID NOs: 58-63, the VH and VL of SEQ ID NOs: 32 and 33, or the nucleic acids encoding the CD27 or PD-L1 antibody.
Nastri and Keller teach as set forth above. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘325 claims, Langeremann, Van, 

Conclusion
8.	Applicant’s amendments and arguments have overcome all other rejections and objections set forth in the Office Action of December 02, 2020, which are hereby withdrawn.
9.	No claims allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter J Reddig/
Primary Examiner, Art Unit 1642